                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 First National Repossessors, Inc., and Don            Case No. 18-cv-2635 (SRN/SER)
 Mashak, Personally, and as President of
 FNR,

               Plaintiffs,                           MEMORANDUM OPINION
                                                   AND ORDER ADOPTING REPORT
 v.                                                 AND RECOMMENDATION OF
                                                        MAGISTRATE JUDGE
 Commissioner of Internal Revenue,

               Defendant.


First National Repossessors, Inc. and Don Mashak, Route 1, Box 231, Albertville, MN
55301, pro se.


SUSAN RICHARD NELSON, United States District Judge

       This case is before the Court on Plaintiffs’ objection (“Objection”) [Doc. No. 21] to

United States Magistrate Judge Steven Rau’s December 4, 2018, Report and

Recommendation (“R&R”) [Doc. No. 20]. Magistrate Judge Rau recommended that the

Court dismiss Plaintiff’s complaint (“Complaint”) [Doc. No. 1] without prejudice. (R&R

at 3.) For the reasons set forth below, the Court overrules Plaintiff’s Objection, adopts the

R&R in full, and dismisses Plaintiff’s Complaint without prejudice.

I.     Background

       On September 10, 2018, Plaintiffs filed their Complaint and an application to

proceed in forma pauperis (“IFP”) [Doc. No. 2]. On September 27, 2018, Magistrate

Judge Rau denied the Plaintiffs’ IFP application on the grounds that First National
                                              1
Repossessors, Inc. (“FNR”) was ineligible to proceed IFP. (Sept. 27, 2018 Order [Doc.

No. 5].) Plaintiffs were given 20 days to pay the required $400.00 filing fee and were

warned that, if they failed to do so, the action would be dismissed without prejudice for

failure to prosecute. (Id. at 2.) That deadline was later extended to November 19, 2018.

(Oct. 18, 2018 Order [Doc. No. 7].)

       Plaintiffs never paid the required filing fee. As a result, on December 4, 2018,

Magistrate Judge Rau recommended that the Complaint be dismissed without prejudice.

(R&R at 3.) On December 19, 2018, Plaintiff filed a timely objection to Magistrate Judge

Rau’s R&R. (Obj. at 1.)

II.    Discussion

       This Court reviews de novo any portion of the magistrate judge’s opinion to which

specific objections are made, and “may accept, reject, or modify, in whole or in part, the

findings or recommendations” contained in that opinion. 28 U.S.C. § 636(b)(1)(C); see

also Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b)(3).

       First, Plaintiffs object to the Court’s failure to dismiss FNR from the case. (Obj. at

1.) Mashak previously requested that FNR be dismissed if Plaintiffs’ request for

additional time to pay the filing fee was not granted. (Defs.’ Oct. 19, 2018 Letter [Doc.

No. 9] at 1.) However, because the motion for an extension of time was granted, the

Court did not dismiss FNR from the case. (R&R at 2.) Neither Mashak nor FNR are

eligible for IFP status and the filing fee remains unpaid. (See Sept. 27, 2018 Order.)

       Second, Plaintiffs object to the Court’s interpretation of the statutory requirement

that only natural persons may proceed IFP. (Obj. at 3–4.) However, the Court may not

                                              2
disregard the IFP statute, 28 U.S.C. § 1915, or the clear direction of the Supreme Court

that “only a natural person may qualify for treatment in forma pauperis under § 1915.”

Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 196

(1993).

       Finally, Plaintiffs object to the Court’s failure to unseal certain records from state

court proceedings that he argues are relevant to this action. (Obj. at 10.) However,

Mashak’s request is moot in light of the Court’s decision to dismiss the case without

prejudice. (R&R at 3.)

IV.    Conclusion

       Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Plaintiffs’ Objection [Doc. No. 21] is OVERRULED;

       2. Magistrate Judge Rau’s R&R [Doc. No. 20] is ADOPTED in its entirety; and

       3. Plaintiffs’ Complaint [Doc. No. 1] is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: January 18, 2019                           s/ Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                              3
